COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  CARLOS MORQUECHO PEREZ,                        §              No. 08-18-00188-CR

                            Appellant,           §                 Appeal from the

  v.                                             §          County Criminal Court No. 1

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §               (TC# 20180C00373)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 24, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 24, 2019.


       IT IS SO ORDERED this 25th day of June, 2019.


                                      PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.